


Exhibit 10.1


Nancy Untiet
Senior Executive Recruiter
Aetna
151 Farmington Avenue
Hartford, CT 06156
860-273-1891


March 23, 2011




Shawn Guertin
14421 Sugarland Lane
Poolesville, MD 20837


Dear Shawn:


On behalf of Aetna and the Finance organization, I am pleased to offer you the
position of Head of Business Segment Finance.


We look forward to having you start work on or before, April 1, 2011. Your base
salary will be $500,000 per year, payable in accordance with the company's
regular payroll practices (currently bi-weekly). Your salary will be reviewed
periodically for a possible salary increase and the company may also from time
to time review and adjust salaries to reflect appropriate compensation for each
position.


You will be eligible for consideration for an award under the company's annual
incentive program beginning with the 2011 performance year (payable in 2012) as
long as the plan is in effect. Each year thereafter, while you are employed by
the company, you will be eligible for consideration for additional awards under
the annual incentive program while the plan remains in effect. Your full-year
annual target bonus opportunity will be 80% of your base salary.


We will recommend to the Board of Directors' Committee of Compensation and
Organization that you be granted Aetna Market Stock Units (MSUs) which we
consider as having a total target value of $700,000. The number of MSUs that you
will receive will be based on both a valuation factor and the closing price of
Aetna common stock on the effective date of the grant, in accordance with
Company grant practices. MSUs will cliff vest at the end of a twenty-two month
period following the date of the grant. This grant will be subject to you
agreeing to the terms of the award agreement and the plan.


We will also recommend to the Board of Directors' Committee on Compensation and
Organization that you be granted performance stock units (PSUs) which we
consider as having a total target value of $300,000. The number of PSUs that you
will receive will be based on the closing price of Aetna common stock on the
effective date of the grant, in accordance with Company grant practices. The
number of PSUs that will vest, if any, at the end of the twenty-two month
vesting period is dependent on Aetna performance relative to the established
financial target. The PSU grant will be subject to you agreeing to the terms of
the award agreement and the plan


Additional details are provided in the Term(s) of Award documents, which you
will receive approximately two weeks after the grant effective date.














--------------------------------------------------------------------------------




Guertin, S.
Page 2
03/23/11










Aetna's Board of Director's Committee on Compensation & Organization reserves
the right to change the equity program which includes the guideline equity award
dollar values at its discretion.


As a part of the Executive Tier of the Aetna Equity based Compensation program,
we encourage you to achieve a certain level of ownership in Company stock to
better align the interests of senior executives with Company shareholders.
Specifically, we expect you to own shares of stock in the Company with a dollar
value greater than or equal to 300% of your base salary. If at the time of
vesting or exercise of an equity grant awarded in 2010 or later, an executive is
not in compliance with his or her stock ownership requirement, the executive
must retain 35% of the after tax shares received on vesting or exercise until 30
days past termination. Net shares held from vested RSUs, PSUs and MSUs, shares
delivered upon exercise of a SAR and voluntarily deferred shares and/or net
shares held are counted for purposes of determining whether an executive has
satisfied the ownership expectation. There are also a variety of Company
programs currently available to you to build this stock ownership position.
Additional program details will be made available to you with your 2011 awards.


If your employment is involuntarily terminated under circumstances that would
call for severance pay benefits and/or salary continuation benefits under the
company's severance and salary continuation plan then in effect, you will
receive payment for fifty-two (52) weeks of salary continuation in lieu of
amounts payable under such severance and salary continuation benefits plan upon
delivery of a release of any employment-related claims and covenants in form and
substance satisfactory to the company.


You will be eligible to participate in our contributory health and welfare
benefit plan. Coverage for medical, dental, life, disability, flexible spending
accounts and accident benefits will become effective on the first of the month
following the date you begin work (or re-commence work if you are being
re-hired). If you begin work on the first of the month, your benefits will
become effective immediately. Information on Aetna's total benefits package
(various benefit programs and services and associated costs), can be accessed at
www.Aetna.com/working (Benefits). Once you begin work, you can enroll for
coverage through our intranet site.


For the purpose of Paid Time Off (PTO) accrual only, you will earn twenty-eight
(28) PTO days as if you had ten (10) years of service. In your first partial
calendar year of employment, your PTO accrual will be pro-rated, based on your
hire date. PTO includes time out of the office for vacation, personal time,
family illness, and incidental sick days.


This offer is based on the information you provided in the Aetna Employment
Application and is also contingent upon successful completion of a background
check. As you were also previously advised, a drug test is part of the standard
pre-employment process. This job offer is contingent upon your passing a
urinalysis drug test before your start date. Your test must be scheduled and
taken no later than two business days from the date you verbally accepted
Aetna's offer of employment. The enclosed handout, the Aetna Candidate
Information sheet, provides instructions you must follow to schedule and take
your drug test within the timeframe noted above.




--------------------------------------------------------------------------------




Guertin, S.
Page 3
03/23/11






Aetna will assist you by providing a one time net payment of $50,000 to cover
your temporary commutation and living expenses for up to a twelve month period
after which time you will be expected to permanently relocate from Poolesville,
MD to the greater Hartford, Connecticut area.  You will be contacted directly by
a Relocation Consultant from Cartus to initiate these services.  If you
voluntarily elect to terminate your employment or are terminated from Aetna for
any other reason other than job elimination (as defined in the Company's Job
Elimination Benefits Plan) within the first 12 months of your hire or transfer
date (first day of work in new location), you will be responsible to repay 100%
of your relocation expenses paid by Aetna.   If you voluntarily elect to
terminate your employment or are terminated from Aetna for any reason other than
job elimination (as defined in the Company's Job Elimination Benefits Plan)
between 12 and 18 months after your hire or transfer date (first day of work in
new location), you will be responsible for repaying 50% of your relocation
expenses paid by Aetna. 


Federal law requires that we verify the employment authorization of all new
employees.  On your first day, you must bring appropriate documentation to
verify both your identity and employment eligibility.  Please carefully review
the enclosed materials that provide information about certain documents (List of
Acceptable Documents) that you must bring to work on your first day in order to
complete the I-9 form. In addition, the employee name which you have provided to
us must match exactly to the name associated with your social security number
and listed with the Social Security Administration (including middle
name/initial) as well as the identity document which you provide when completing
your I-9.  If it does not, we may not be able to hire you or your employment
could be terminated at a later date.  Therefore, please follow up with the SSA
to resolve any discrepancies prior to your scheduled first day of work.


In addition, Aetna participates in the federal E-Verify Program in all states,
with the exception
of Illinois. Under the E-Verify Program, documents used to determine employment
authorization are subject to verification by the Social Security Administration
and Department of Homeland Security through their databases. Should we receive a
non confirmation from the Department of Homeland Security and/or cannot
determine the validity of the documents presented, we may terminate your
employment.


You have disclosed the existence of a restrictive covenant that you executed in
favor of your current employer.  This offer of employment, and your continued
employment, is contingent on you securing a written release of those
restrictions from your current employer such that you be able to fully perform
the duties that Aetna contemplates your performing for this position.


Aetna expects you to treat confidential and proprietary information-both that
belonging to Aetna and that belonging to other companies-appropriately. This
includes not disclosing or using any confidential or proprietary information or
trade secrets from prior employers. If you are not sure if this applies to you,
you should seek legal advice. To protect the company's proprietary information,
as a condition of your employment, you will be required to sign and return the
attached Non-Solicitation, Confidentiality and Assignment Agreement.




--------------------------------------------------------------------------------




Guertin, S.
Page 4
03/23/11






This offer and your acceptance of that offer also are contingent upon your
agreement to use the Company's mandatory/binding arbitration program rather than
the courts to resolve employment-related legal disputes. In arbitration, an
arbitrator instead of a judge or jury resolves the dispute, and the decision of
the arbitrator is final and binding. The enclosed materials should answer any
questions you have about Aetna's Employment Dispute Arbitration Program. With
respect to claims subject to the arbitration requirement, arbitration replaces
your right and the company's right to sue or participate in a lawsuit. You are
advised to, and may take the opportunity to, obtain legal advice before final
acceptance of the terms of this offer. You will be required to complete an
electronic version of the enclosed Employment Dispute Arbitration
Acknowledgement Form on your start date.


You should understand that this letter is not an employment contract. Aetna is
an “at will” employer and makes no representation to you of continued
employment. While the company hopes that its employment relationship with its
employees will be mutually enjoyable and lasting, Employees may terminate their
employment at any time, with or without cause, or notice and the company may do
the same. Please note, this letter contains all of the terms of the company's
offer to you. You may not rely on any verbal or other promise, inducement which
is not in this letter.


Your New Employee Orientation will be delivered via Aetna's intranet on your
start date. Our orientation web-site will provide you with information which
allows you to sign-up for benefits, handle payroll administration functions,
obtain your employee I.D. badge and parking hang tag (where applicable), etc.
Look for the "Welcome to Aetna" e-mail that will start you on your orientation
experience.


Once again, I am delighted to extend this offer to you and look forward to your
acceptance. Please acknowledge your acceptance of this offer by signing the
enclosed copy of this letter, the enclosed copy of the
non-solicitation/confidentiality/assignment agreement, and returning within
seven (7) days after receipt. If you have any questions, please do not hesitate
to call me.




Sincerely,


Aetna Life Insurance Company




By: /s/ Nancy Untiet
Nancy Untiet




Accepted: /s/ Shawn Guertin      Date:     3/26/2011            




c: Joseph Zubretsky




Enclosures




--------------------------------------------------------------------------------




Description of Aetna's Employment Dispute Arbitration Program


Following are the provisions of Aetna's Employment Dispute Arbitration Program:


1.
Except as otherwise specified, all employment-related legal disputes between
employees and the Company will be submitted to and resolved by binding
arbitration, and neither the employee nor the company will file or participate
as an individual party or member of a class in a lawsuit in any court against
the other with respect to such matters. This shall apply to claims brought on or
after the date the employee becomes subject to this Program, even if the facts
and circumstances relating to the claim occurred prior to that date and
regardless of whether the employee or the Company previously filed a
complaint/charge with a government agency concerning this claim.



2.
For purposes of this Program, the "Company" includes Aetna Inc., its
subsidiaries and related companies, their predecessors, successors and assigns,
and those acting as representatives or agents of those entities. "Employee"
includes current and former employees of the Company.

 
3.
This Program does not apply to workers' compensation claims, unemployment
compensation claims, and claims under the Employee Retirement Income Security
Act of 1974 ("ERISA") for employee benefits. A dispute as to whether this
Program applies must be submitted to the binding arbitration process set forth
in this Program.



4.
The employee and/or the Company may seek emergency or temporary injunctive
relief from a court in accordance with applicable law. However, after the court
has issued a ruling concerning the emergency or temporary injunctive relief, the
employee and the Company shall be required to submit the dispute to binding
arbitration pursuant to this Program.



5.
Unless otherwise agreed, the arbitration will be administered by the American
Arbitration Association (the "AAA") and will be conducted pursuant to the AAA's
Employment Arbitration Rules and Mediation Procedures (the "Rules"), as modified
in this Program in effect at the time the request for arbitration is filed. For
more information, visit the AAA website.



6.
If the Company initiates a request for arbitration, the Company will pay all of
the administrative fees and costs charged by the AAA, including the arbitrator's
compensation and charges for hearing room rentals, etc. If the employee
initiates a request for arbitration or submits a counterclaim to the Company's
request for arbitration, the employee shall be required to contribute One
Hundred Dollars ($100.00) to those administrative fees and costs, payable to the
AAA at the time the employee's request for arbitration or counterclaim is
submitted. The Company may increase the contribution amount to no more than the
maximum permitted under the AAA rules then in effect. In all cases, the employee
and the Company shall be responsible for payment of any fees assessed by the
arbitrator as a result of that party's delay, request for postponement, failure
to comply with the arbitrator's rulings and for other similar reasons.



7.
The employee and the Company may choose to be represented by legal counsel in
the arbitration process and shall be responsible for their own legal fees,
expenses and costs. However, the arbitrator shall have the same authority as a
court to order the employee or the Company to pay some or all of the other's
legal fees, expenses, and costs, in accordance with applicable law.



8.
Unless otherwise agreed, there shall be a single arbitrator, selected by the
employee and the Company from a list of qualified neutrals furnished by the AAA.
If the employee and the Company cannot agree on an arbitrator, one will be
selected by the AAA.







--------------------------------------------------------------------------------




9.
Unless otherwise agreed, the arbitration hearing will take place in the city
where the employee works or last worked for the Company. If the employee and the
Company disagree as to the proper locale, the AAA will decide.



10.
The employee and the Company shall be entitled to conduct limited pre-hearing
discovery. Each may take the deposition of one person and anyone designated by
the other as an expert witness. The party taking the deposition shall be
responsible for all associated costs, such as the cost of a court reporter and
the cost of an original transcript. Each party also has the right to submit one
set of ten written questions (including subparts) to the other party, which must
be answered under oath, and to request and obtain all documents on which the
other party relies in support of its answers to the written questions.
Additional discovery may be permitted by the arbitrator upon a showing that it
is necessary for that party to have a fair opportunity to present a claim or
defense.



11.
The arbitrator shall apply the same substantive law that would apply if the
matter were heard by a court and shall have the authority to order the same
remedies (but no others) as would be available in a court proceeding. The time
limits for requesting arbitration or submitting a counterclaim and the
administrative prerequisites for filing an arbitration claim or counterclaim are
the same as they would be in a court proceeding. The arbitrator shall consider
and decide dispositive motions (motions seeking a decision on some or all of the
claims or counterclaims without an arbitration hearing) filed by a third party



12.
All proceedings, including the arbitration hearing and decision, are private and
confidential, unless otherwise required by law. Arbitration decisions may not be
published or publicized without the consent of both the employee and the
Company.



13.
Unless otherwise agreed, the arbitrator's decisions will be in writing with a
brief summary of the arbitrator's opinion.



14.
The arbitrator's decision is final and binding on the employee and the Company.
After the arbitrator's decision is issued, the employee or the Company may
obtain an order of judgment from a court and may obtain a court order enforcing
the decision. The arbitrator's decision may be appealed to the courts only under
the limited circumstances provided by law.



15.
If the employee previously signed an agreement, including but not limited to an
employment agreement, containing arbitration provisions, those provisions are
superseded by the arbitration provisions of this Program.



16.
If any provision of this Program is found to be void or otherwise unenforceable,
in whole or in part, this shall not affect the validity of the remainder of the
Agreement. All other provisions shall remain in full force and effect.





--------------------------------------------------------------------------------




Questions and Answers about the Employment Dispute Arbitration Program


The following questions and answers are designed to provide additional
information about Aetna's Employment Dispute Arbitration Program.


What is arbitration?
In arbitration, each side presents its position in a formal, confidential
hearing to an impartial, outside arbitrator whom they have selected. The process
often involves the testimony of witnesses, depositions, and the formal
introduction of evidence. The arbitrator then makes a final, binding decision.


Why does Aetna want us to use binding arbitration?
The Company's goal is to resolve employment-related disputes between Aetna and
its employees in a fair, cost-effective and prompt manner. The Company believes
binding arbitration will better achieve those objectives than the traditional
litigation process. Many companies, including a number of our competitors (such
as CIGNA, Wellpoint and United Healthcare) have implemented binding arbitration
programs in recent years.


Does this mean that if I have an employment-related legal dispute with Aetna and
it is not resolved through less formal means, the dispute will not be decided by
a judge or jury?
Yes. While some disputes are not subject to the arbitration provisions, all
"covered" disputes will be submitted to a neutral arbitrator who will use the
American Arbitration Association's (AAA's) Employment Arbitration Rules and
Mediation Procedures, as modified by Aetna's Employment Dispute Arbitration
Program and will make a final and binding decision. These Rules are available
online at the AAA Website, and we encourage you to read them carefully.


Will the arbitrator have the authority to award the same type of monetary and
non-monetary relief as a judge or jury?
Yes. The arbitrator will be able to award the same types of relief as a judge or
jury. Likewise, the arbitrator cannot grant remedies that are unavailable in
court.


What if I disagree with the arbitrator's decisions? Can I appeal to a court?
Except in very limited circumstances (for example, where fraud on the part of
the arbitrator is claimed), an arbitrator's decision is final and binding on
both the employee and the Company. One reason why arbitration generally results
in a more prompt outcome is that in most situations the arbitrator's decision is
not subject to appeal by either party.


Will I have as much time to file an arbitration claim as I would to file a
lawsuit? Yes. The time limits are the same as they would be in a court
proceeding.


Who pays for the arbitration costs?
Except for a nominal administration fee that must be paid by an employee at the
time of filing an arbitration claim with the AAA, Aetna pays the fees and
expenses charged by the AAA, including the neutral arbitrator's compensation.
Each party is required to pay fees assessed as a result of its own delay,
request for postponement/cancellation of a scheduled hearing or failure to
comply with an arbitrator's rulings, etc.


If I decide to be represented by a lawyer in the arbitration proceeding, who
pays my legal fees?
Just as in the traditional legal process, each party may choose to be
represented by counsel and is responsible for payment of its own legal fees.
However, the arbitrator has the same authority as a judge to order one party to
pay the other party's legal fees and/or costs and expenses.


What if I am already subject to an arbitration requirement in another employment
agreement I have with the Company?
The current agreement replaces any and all arbitration clauses contained in
other employment agreements you may have with the Company.






--------------------------------------------------------------------------------






Do the arbitration provisions cover only future claims I may have?
Any "covered" employment-related claim that you bring on or after the date you
become subject to Aetna's Employment Dispute Arbitration Program is subject to
arbitration, even if the facts and circumstances surrounding the claim occurred
earlier and regardless of whether you previously filed a complaint/charge with a
government agency concerning the claim.


Do the arbitration provisions also cover employment-related claims that Aetna
may have against me?
Yes. The provisions are mutual and also require Aetna to arbitrate any "covered"
employment-related claims it may have against you.


Do the arbitration provisions preclude me from filing a charge with the Equal
Employment Opportunity Commission (EEOC) or a similar agency?
No. The arbitration provisions do not preclude you from filing a charge with the
EEOC or similar agency. In fact, if filing a charge or complaint with a
government agency would otherwise be required before filing a lawsuit, the same
requirements must be met before filing an arbitration claim.


If I have additional questions as to how the arbitration program works, who
should I contact?
You may contact the HR Contact Center.






























































--------------------------------------------------------------------------------




This page is for your information. You will be required to complete an
electronic version of this form on your start date.


Aetna Employment Dispute Arbitration Program
Acknowledgement






I acknowledge that:




•
I received a description of Aetna's Employment Dispute Arbitration Program and
accompanying Questions and Answers and was offered an opportunity to review
these materials.



•
I was advised that with respect to claims subject to arbitration, arbitration
replaces my right and the Company's right to sue or participate in a lawsuit. I
was further advised of my right to obtain legal advice about arbitration before
accepting the terms of my job offer.



•
My offer of employment was contingent upon my agreement to use Aetna's
mandatory/binding arbitration program rather than the courts to resolve
employment-related legal disputes. I agree to do so.



     
Your electronic acknowledgment will be retained indefinitely as a part of
Aetna's company records.  You and your department owner will receive only an
email copy of your acknowledgement.  It is recommended you keep your copy of the
email confirmation for your personal records.


Additional Information


o I certify that I am a minor and I need to have my acknowledgement signed by a
parent or legal guardian and the signed acknowledgement must be returned to my
department owner.




